MEMORANDUM**
Federal prisoner Ronald Del Raine appeals pro se the district court’s denial of his 28 U.S.C. § 2241 petition, challenging a decision by the United States Parole Commission (“Commission”). We have jurisdiction pursuant to 28 U.S.C. § 2253. We affirm.
Del Raine contends that the Commission erred in computing his mandatory early release hearing date pursuant to 18 U.S.C. § 4206(d).
Del Raine may not challenge the execution of his sentence in the instant 28 U. S.C. § 2241 petition because his claims are barred as successive. See § 2244(a) (stating that a federal court is not required to entertain a habeas petition “if it appears that the legality of such detention has been determined by a judge or court of the United States on a prior application for a writ of habeas corpus”). The district court properly dismissed Del Raine’s petition as successive because he raises the same claims raised in a prior habeas petition, and denied on the merits by the Middle District of Pennsylvania. Id; cf. Barapind v. Reno, 225 F.3d 1100, 1111 (9th Cir.2000) (deciding that the gatekeeping provisions of § 2244 did not apply to an INS detainee who filed a § 2241 petition since detention challenged was not pursuant to a judgment of a court of the United *763States); see also Hill v. Alaska, 297 F.3d 895, 898-99 (9th Cir.2002) (deciding, in a case of first impression, that a habeas petition was not second or successive under § 2244(b) because the petition was challenging the mandatory release date for the first time, and those claims could not have been included in earlier petitions).
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Del Raine’s February 12, 2003, motion to file his reply brief late is granted. The clerk shall file the reply brief received on February 4, 2003.